Citation Nr: 0916570	
Decision Date: 05/04/09    Archive Date: 05/12/09

DOCKET NO.  05-36 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs in Milwaukee, Wisconsin


THE ISSUE

Entitlement to additional rehabilitation benefits under 
38 U.S.C.A. Chapter 31 (West 2002).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel






INTRODUCTION

The Veteran served on active duty from February 1989 to 
February 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from June 2005 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, 
Wisconsin.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran's case was previously remanded by the Board in 
August 2008 for the purpose of affording the proper notice 
under the Veterans Claims Assistance Act of 2000 (VCAA).  
Unfortunately, a review of the claims file reveals that a 
remand is once again necessary.  

The Veteran was provided with notice under the VCAA by way of 
a letter dated in September 2008.  The Veteran was advised to 
submit evidence showing why she needed to reenter the 
Vocational Rehabilitation and Employment program.  The 
Veteran subsequently submitted a letter from a nurse 
practitioner at VA dated in October 2008.  

Pursuant to 38 C.F.R. § 19.37 (2008), any pertinent evidence 
received from the Veteran prior to the transfer of the VA 
claims file to the Board must be initially reviewed by the 
agency of original jurisdiction (AOJ).  If the evidence is 
not duplicative of evidence already discussed in a statement 
of the case (SOC) or SSOC, the AOJ must prepare another SSOC 
reviewing that evidence.  38 C.F.R. § 19.31(b)(1).

Moreover, the United States Court of Appeals for Veterans 
Claims (Court) has held that a remand by the Board confers on 
the Veteran, as a matter of law, a right to compliance with 
the remand instructions, and imposes upon VA a concomitant 
duty to ensure compliance with the terms of the remand.  
Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Court has 
indicated, additionally, that if the Board proceeds with 
final disposition of an appeal, and the remand orders have 
not been complied with, the Board itself errs in failing to 
ensure compliance.  Id.  

In the August 2008 decision the Board ordered that an SSOC be 
issued and provided to the Veteran and her representative 
after the Veteran's claim was readjudicated if the benefits 
the Veteran sought remained denied.  The SSOC was to address 
all relevant actions taken on the claim, to include a summary 
of the evidence and applicable law and regulations 
considered.  The RO issued a letter to the Veteran in 
November 2008 indicating that the benefits remained denied.  
However, an SSOC reflecting a review of the new evidence with 
applicable law and regulations is not currently associated 
with the claims folder.  

Given the pronouncements held in Stegall, and the provisions 
of 38 C.F.R. § 19.37, another remand is now required.  38 
C.F.R. § 19.9 (2008).

Accordingly, the case is REMANDED for the following action:

The Veteran should be furnished a 
supplemental statement of the case 
and afforded an opportunity to 
respond before the record is 
returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



